Appeal by defendant Ella S. O’Neil from a judgment in favor of plaintiff entered in Eranldin county clerk’s office. Two promissory notes were made by the defendant Harold G. O’Neil in 1925, payable to respondent on demand. Appellant before delivery of the notes had signed a statement on the back of each of them reading as follows: “ for value received, I hereby guarantee the payment of the within note and hereby waive demand of payment, protest and notice of protest on the same.” She received no part of the proceeds of the notes. Payments of interest were made upon the notes by the maker only. No payment was ever made by appellant or by any one in her behalf. In 1932 respondent commenced an action against the maker for the balance unpaid on the notes, but the action was discontinued upon the maker’s promise to make monthly payments. He made two such monthly payments after the discontinuance of the action. The appellant is the mother of the maker of the notes. The respondent has brought action against appellant for *866the balance remaining unpaid on the notes. She admits the signing of the agreement on the back of the; notes and pleads the Statute of Limitations. Judgment affirmed, with costs. Hill, P. J., McNamee, Crapser and Heffernan, JJ., concur; Bliss, J., dissents and votes to reverse the judgment and to dismiss the complaint on the ground that the Statute of Limitations has run in favor of the appellant.